DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    CROSS REFERENCE TO RELATED APPLICATION 
2.	This application is a divisional application of the earlier US Utility Patent Application to Lin et al. entitled "Polymer Resin and Compression Mold Chip Scale Package," application serial number 16/364,104, filed 3/25/2019, now Patent No. 10,825,786, which was a divisional application of the earlier U.S. Utility Patent Application to Yusheng Lin entitled "Polymer Resin and Compression Mold Chip Scale Package," application serial number 15/168467, filed 5/31/2016, now U.S. Patent No. 10,283,466, issued 5/7/2019, the disclosures of each of which are hereby incorporated entirely herein by reference.

                                                                  Allowable Subject Matter
3.  	Claims 1-15, allowed.
                                                                          Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-5, the prior art failed to disclose or reasonably suggest a compression mold coupled on the bottom surface of the die, on the side surfaces of the die, and on a portion of the top surface of the die, the compression mold forming a strip along at least a part of a perimeter of the top surface where the strip directly contacts only the top surface.

6. 	Regarding Claims 6-10, the prior art failed to disclose or reasonably suggest a compression mold coupled on the second largest planar surface of the die, on the side surfaces of the die, and on a portion of the first largest planar surface of the die, wherein a portion of the compression mold forms a strip along a perimeter of the first largest planar surface and is only in contact with the first largest planar surface.

7. 	Regarding Claims 11-15, the prior art failed to disclose or reasonably suggest a compression mold coupled on the second largest planar surface of the die, on the side surfaces of the die, and on a portion of the first largest planar surface of the die, the compression mold on the portion of the first largest planar surface contacting only the first largest planar surface.
  
Remarks:
The closest prior arts are Ho et al., (US 9947716 B2), and Scanlan et al., US 9466545. However, none of the reference teaches or suggest the claimed invention, for instance “......a compression mold coupled on the second largest planar surface of the die, on the side surfaces of the die, and on a portion of the first largest planar surface of the die, the compression mold on the portion of the first largest planar surface contacting only the first largest planar surface, as recited in the claim. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899